Title: To Thomas Jefferson from J. Phillipe Reibelt, 12 June 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Chef d’etat Philosophe!
                            Nouvelle Orleans le 12 Juin 1806.
                        
                        Le Gouverneur vient de me dire, qu’il Vous a ecrit par le dernier Courrier, pour savoir, si—nommè: Agent de la Factorie Indienne a Natchitoches—je serais chargè seulement de la partie comerciale,
                            ou de celle Civile et politique aussi?
                        J’ose Vous presenter quelques Observations a çe sujet:
                        Je me sousmets volontiers à tout ce, que Vous voudriez ordonner la dessus, bien persuadè, que Vous ne voulez,
                            que le bien General, et le mien particulier— Je suis, si c’est Votre intention, pret, a me charger de deux branches en
                            même tems; cependant, comme il y a à Natchitoches un homme, qui a remplis jusqu’ici les fonctions politiques—je
                            n’aimerais pas lui oter çes emolumens, quoiqu’il est si generalement detestè, même des Indiens—qu’il ne peut pas faire du
                            bien, et qu’il irrite encore l’esprit public contre le Gouvernement par le Motif, que celui ci le tient en place— je
                            prefererais, si on ne veut pas ces raisons plus le Conserver, que ce soit un autre, que Moi, qui le remplace.— Mais, si Les
                            Florides seront reunies aux Etats Unis, et que Vous voulez, comme je Vous ai toujours sollicitè, me faire la Grace, de m’y
                            transferer, je Vous prierais de reunir les 2 branches dans ma personne. 
                  Daignez d’agreer les sentimens sinceres de la plus
                            pure et profonde Veneration.
                        
                            Reibelt
                            
                        
                        
                            C’est preferablement a la Floride Orientale ou j’aimerois avoir cette place.
                        
                    